 


110 HR 1877 IH: Librarian Incentive to Boost Recruitment and Retention in Areas of Need Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1877 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Becerra (for himself, Mr. Grijalva, Mr. Ehlers, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To authorize the cancellation of Perkins Loans for students who perform public service as librarians in low-income schools and public libraries. 
 
 
1.Short titleThis Act may be cited as the Librarian Incentive to Boost Recruitment and Retention in Areas of Need Act of 2007 or the LIBRARIAN Act.  
2.Loan cancellation 
(a)AmendmentsSection 465(a) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)) is amended— 
(1)in paragraph (2)— 
(A)by striking section 111(c) in subparagraph (A) and inserting section 1113(a)(5); 
(B)by striking or at the end of subparagraph (H); 
(C)by striking the period at the end of subparagraph (I) and inserting ; or; and 
(D)by inserting after subparagraph (I) the following new subparagraph: 
 
(J)as a full time librarian, if the librarian has a master's degree in library science and is employed in— 
(i)an elementary school or secondary school that is eligible for assistance under title I of the Elementary and Secondary Education Act of 1965; or  
(ii)a public library that serves a geographic area that contains 1 or more schools eligible for assistance under title I of the Elementary and Secondary Education Act of 1965.; and 
(2)in paragraph (3)(A)(i), by striking out (H), or (I) and inserting (H), (I), or (J).   
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to any year of service that is completed after the date of enactment of this Act. 
 
